 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        NO. CR-20-50054-001-PHX-SMB
10                 Plaintiff,                         ORDER OF DETENTION PENDING
                                                      DISPOSITION (PURSUANT TO
11   v.                                               18 U.S.C. § 3143)
12   Daniel Sanchez-Garcia,
13                 Defendant.
14
15   In accordance with the Bail Reform Act, 18 U.S.C. § 3143, a detention hearing was
16   submitted on 3/13/2020. Defendant was present and was represented by counsel. The
     defendant has not rebutted by clear and convincing evidence that he is not likely to flee if
17   released.
18
                                      FINDINGS OF FACT
19   I find by a preponderance of the evidence that:
20
     ☒       The defendant is not a citizen of the United States or lawfully admitted for
21   permanent residence.
22   ☒       The defendant, at the time of the charged offense, was in the United States
     illegally.
23   ☒       The defendant has a prior criminal history.
24   ☒       The defendant has been ordered detained on the underlying 8 USC 1326(a)&(b)(1)
     charged in Case No: 20-01099MJ.
25
26   The Court incorporates by reference the material findings of the Pretrial Services Agency
     which were reviewed by the Court at the time of the hearing in this matter, except as
27
     noted in the record.
28
 1                                   CONCLUSIONS OF LAW
 2   1.     There is a serious risk that the defendant will flee.
     2.     No condition or combination of conditions will reasonably assure the appearance
 3   of the defendant as required.
 4
                           DIRECTIONS REGARDING DETENTION
 5   The defendant is committed to the custody of the Attorney General or his/her designated
     representative for confinement in a corrections facility separate, to the extent practicable,
 6
     from persons awaiting or serving sentences or being held in custody pending appeal. The
 7   defendant shall be afforded a reasonable opportunity for private consultation with defense
     counsel. On order of a court of the United States or on request of an attorney for the
 8   Government, the person in charge of the corrections facility shall deliver the defendant to
 9   the United States Marshal for the purpose of an appearance in connection with a court
     proceeding.
10
11                           APPEALS AND THIRD PARTY RELEASE
            IT IS ORDERED that should an appeal of this detention order be filed with the
12   District Court, it is counsel's responsibility to deliver a copy of the motion for
13   review/reconsideration to Pretrial Services at least one day prior to the hearing set before
     the District Court.
14
15          IT IS FURTHER ORDERED that if a release to a third party is to be considered, it
     is counsel's responsibility to notify Pretrial Services sufficiently in advance of the hearing
16   before the District Court to allow Pretrial Services an opportunity to interview and
     investigate the potential third party custodian.
17
     DATE: 3/13/2020
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
